DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The use of the term Teflon AF, which is a trade name or a mark used in commerce, has been noted in this application. 
The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Examiner recommends recitation of the precise chemical structure associated with Teflon AF and inclusion of the appropriate trademark symbols throughout the specification.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, printing head is introduced in line 12 and recited later in the claim in line 17 but is not recited with “the” such that “the printing head” is recited.  This renders the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) because it is unclear as to whether the recited printing head in line 17 is the same printing head as introduced earlier in the claimed subject matter or another printing head.
For the purposes of compact prosecution, Examiner has interpreted that the second recitation of the term printing head refers to the earlier introduced printing head and not an additional printing head.

Regarding claim 1, the term “at faster speeds than presently available” in claim 1 is a relative term which renders the claim indefinite. The term “faster” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is unclear what speed of printing is required to meet the claimed subject matter or not regarding the recited method steps.
For the purposes of compact prosecution, Examiner has interpreted that most any speed of printing is sufficient to meet the claimed subject matter.  The claimed subject matter is an anachronism and practical impossibility.

Regarding claim 1, the term “high resolution” in claim 1 is a relative term which renders the claim indefinite. The term “high resolution” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is unclear what resolution is required to meet the claimed subject matter or not regarding the recited method steps.
For the purposes of compact prosecution, Examiner has interpreted that most any resolution of printing is sufficient to meet the claimed subject matter.

Regarding the claim 1, the scope of “can be” in ll. 6 renders the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) because it is unclear, vague and indefinite whether the claim requires that the model be an assembly of different printing materials or not.
For the purposes of compact prosecution, Examiner has interpreted that the claim does not require the object manufactured, the sample, to be manufactured necessarily from different materials and that a single-material object is sufficient to meet the claimed subject matter.  Examiner is treating this language like preferably language as similarly indefinite.

Regarding claim 1, the digital model form in clause A lacks proper antecedent basis and therefore renders the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) because it is unclear, vague and indefinite if all digital models have a form associated therewith or not.

Regarding claim 1, the hard window is unclear, vague and indefinite because it is unclear how hard the window must be in order to meet the claimed subject matter or not.
For the purposes of compact prosecution, most any window hardness will be sufficient to meet the claim limitation hard window.

Claim 5 contains the trademark/trade name Teflon AF.  
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  
See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  
The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
In the present case, the trademark/trade name is used to identify/describe Teflon AF and, accordingly, the identification/description is indefinite.
Examiner recommends recitation of the precise chemical name for the compound Teflon AF (polytetrafluoroethylene – AF from DuPont).

Allowable Subject Matter

Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, Sun (CN 109466061) discloses: a method (see method of claim 1) for multi-material (see multiple materials of title) projection (see DLP throughout translated detailed description) stereolithography (see Figs. 1-3 – the apparatus and methods shown satisfy the BRI of stereolithographic techniques) for 3D printing (see 3D printing of title, throughout) a sample (see manufactured multi-material part), and wherein printing materials can be changed (see multiple materials of abs) without interrupting the printing process (see switching speed is fast), the method comprising:
Generating a 3D digital model (see model of background technology translated, description for Fig. 7) of the sample to be printed in a computer (see industrial control computer/control module of translated detailed description), wherein the model is an assembly of bodies (see various materials of photocurable resin of detailed translation), and then slicing the digital model into a sequence of images (see slicing software of background technology), wherein each of the images of the sequence represents a layer (see print layer thicknesses throughout) of the 3D digital model form are supplied for when multiple printing materials are used to form the complete layer of the model;
Arranging a lens (see industrial long-focus lens) having an optical axis (all lenses necessarily have an optical axis, whether concave or convex), a CCD (see CCD real-time observation system of detailed description translation), and a printing head (see print head module / spray head module throughout the detailed translation) relative to a surface of a substrate (see mobile platform module substrate set and workbench 2 on the machine frame of translated detailed description) (only one of Markush grouping is required to meet / read on / disclose the claimed subject matter) so that the lens is situated between the surface of the substrate (all substrates have surfaces) or the sample and the CCD (see Fig. 1 – lens 102 is between the surface of the substrate / workbench 2 and the CCD 101), the lens being gravitationally above the substrate / sample, wherein the optical axis of the lens intersects the surface of the substrate / sample (see Fig. 1), and the CCD is focusable (capable of being focused, does not require an expressly taught focusing step in the disclosure of the cited reference – see long-focus lens which is interpreted by Examiner as focusable) through the lens along the optical axis;
Positioning (see repositioning in the z-axis direction, description of Figs. 2, 6) the printing head so that the side carrying the printing material delivery channel that conveys the printing material for the present layer is first along a line traversing the substrate / sample (see Fig. 1 – this clause is met by the depicted configuration), which line designates a direction that brings the printing head to a printing area (see substrate / stage / platform / carrier of cited portions and Fig. 1 which shows the multi-material printing head near the substrate / stage – most anywhere material exits the nozzles can be considered the printing area); 
Moving the printing head and the substrate (see claim 2 – both the y-axis sliding table and z-axis lifting platform move the substrate with respect to the printing head), so that the printing head covers (is above) the printing area, wherein as the printing head moves to cover the printing area the printing material is squeezed (pressurized flow – pumped of injection pumping module of abs) out of an outlet (every nozzle has an outlet) of the flat delivery channel carrying the printing material for the present layer.
 which printing material is immediately scraped by the edge of the flat tip onto the surface of the substrate or sample, and then stopping movement of the printing head relative to the substrate, and the squeezing of the printing material once the printing head covers the printing area.
Sun further discloses: wherein the printing head has a flat tip at a side of the printing head that is closest to the substrate / sample during printing (see Fig. 1 – the disclosure of Sun is interpreted as having a flat tip towards the substrate / sample), wherein the flat tip is positioned at a distance from the substrate / sample (most any distance including the distance of Fig. 1 between the substrate / sample and the flat tip is sufficient to meet the claimed subject matter), and each coating thickness is equal to the distance between the flat tip and the substrate / sample (the reference discloses that the coating thickness is controllable – see abs, therefore the height adjustment of the outlets of the printhead is interpreted as meeting the coating thickness limitation).
Sun further discloses: wherein the printing head has inner walls (see nozzle module – most all printing heads have inner walls to the nozzle module that the material flows through during use of the SLS apparatus/method) and wherein the flat tip defines an inner cone (see cone-jet mode); and wherein the inner-cone has outer surfaces attached to flat printing material delivery channels (see plural materials, plural nozzle channels of detailed description translation, Fig. 1), wherein each of the channels delivers a different printing material from the others (see different printing materials of improvements section).
Sun further discloses: wherein an image is sent from the control computer to an DLP micro display chip (see DLP of detailed description translation; DLP exposure machine 91), projecting the image from the DLP chip through the lens (see lens 102) onto a surface of the flat tip of the printing head and irradiating the projected image (necessarily present / inherent) with light (DLPs project light energy onto surfaces necessarily).
Sun further discloses: changing the printing material to be used for printing a following layer or layer section by moving the printing head off the printing area, positioning the printing head such hat the side carrying the delivery channel 
Sun does not disclose: wherein the printing head has a hard edge that functions as a coating material scraper, wherein the printing head is sealed by a non-stick, gas permeable, transparent membrane or hard window at the tip (only one of the Markush group alternatives is required to meet the claimed subject matter).
It would not have been obvious to add such structures to the method of multi-material printing of Sun.
While Sinclair (WO 2016/115095) discloses: a method (see methods of title) for multi-material (see plurality of heated nozzles of pp. 22, ll. 25) high resolution (see high resolution of pp. 23, ll. 25) projection (see parallel projection of pp. 33, ll. 15) for 3D printing (see AM process of pp. 10) of a sample (see simple object of pp. 43, ll. 30), at faster speeds than presently available (see printer speed of pp. 41, ll. 8), and wherein printing materials can be changed without interrupting the printing process (the printing materials of Sinclair are interpreted as being changed throughout the AM process without halting the process in time as there are multiple nozzles through which the different materials pass – Applicant has NOT claimed that there are multiple materials passing through a single nozzle which are changed in the recited method steps), the method comprising:
Generating (a model was generated prior to commencing the printing by the controller) a 3D digital model (see original CAD model of pp. 38, ll. 17) of the sample to be printed in a computer (see 3D computer model of pp. 1, ll. 31), and then slicing (see slic3r of pp. 31, ll. 20) the digital model into a sequence of images (see digital 2D images of pp. 32, ll. 6), wherein each of the images of the sequence represents a layer of the 3D digital model (see image sequence of pp. 34, ll. 12) represents a layer of the 3D digital model of one printing material (see single color filament of pp. 12, l. 23 which is interpreted as reading on a single material), and wherein additional images of different bodies in the digital model form materials (see multiple colors of pp. 12, ll. 23) are supplied (stored on the controller / processor / computer) when multiple printing materials are used to form the complete layer of the model,
Arranging (interpreted as installing – the installation of the lens happened before use of the apparatus) a lens (see digital camera lens of pp. 16, ll. 16) having an optical axis (all lenses have at least one optical axis, the direction in which they manipulate light – see longitudinal axis of the first imaging device 15 of pp. 16, ll. 1), a CCD (a camera is taken as an obvious variant to a CCD as interpreted by one of ordinary skill in the art before the effective filing date – see camera lens of pp. 16, ll. 16), and a printing head (see one or more print heads of pp. 18, ll. 22) relative to a surface of a substrate.
Sinclair dose not disclose: wherein the model is an assembly of bodies of different printing materials.
Sinclair does recognize that the modelling method may utilize different materials (see pp. 11, ll. 12-16).  Therefore, to print a single object in multiple materials would have been obvious to one of ordinary skill in the art (see pp. 21, ll. 25 regarding the use of multiple materials in a multi-head / extruder nozzle).
Even if a combination were forced between Sinclair and Sun, they would not render obvious the recited method steps, and therefore, when considered as a whole, claim 1 is deemed allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743